DETAILED ACTION
                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/2/22 has been entered.
Accordingly, claims 1, 4, 6, 10 are amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-15, 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wozencroft (US. 20190083110).
Wozencroft discloses an orthopedic reamer head fig. 1 for preparing a bone to receive an implant, the orthopedic reamer head comprising: a body 2 having a generally dome shape fig. 1 and an outer surface extending from an apex region (see modified fig. 1 below) to a base (see modified fig. 1 below), the outer surface having a recess 6, fig. 4 including a plurality of arcuate channels (see modified fig. 1 below), each of the arcuate channels extending from the apex region toward the base fig. 1; and a cutting system having a plurality arcuate elements 5, each of the arcuate elements a first terminal end adjacent/ at to the apex region to a second terminal end adjacent/ at to the base ( see modified fig. 1 below) and including a cutting element for removing bone, wherein at least a portion of each of the arcuate elements is located in a different one of the arcuate channels and at least a portion of each of the cutting elements extends cut of the respective arcuate channel beyond the outer surface fig. 1, wherein the arcuate elements extend across an apex of the body fig. 11, wherein the recess includes a plurality of the arcuate channel, and wherein the cutting system comprises  plurality of the arcuate element, and wherein each of the plurality of arcuate elements are located in one of the plurality of arcuate channels figs. 1, 11, wherein each of the plurality of arcuate elements extend away from the apex region such that the cutting system is arranged in a starburst formation fig. 11, wherein the body has a thickness extending from the outer surface to an inner surface opposite the outer surface, and wherein the apex region comprises an apex region aperture extending from the outer surface to the inner surface figs. 9-10, further comprising a bone disposal aperture 4, fig. 1 extending through the body from the outer surface to an inner surface opposite the outer surface, wherein the body is generally hemispherical-shaped fig. 11, further comprising a driver interface 21, fig. 12, 13 extending across the base of the body, the driver interface including an arcuate element support 15, fig. 9-10 extending away from the driver interface towards the apex region, wherein the arcuate element support includes a support surface configured to support at least one of the plurality of arcuate elements figs. 9-10, wherein the apex region includes an apex axis and extends outward along an apex axis to include a circumference around the apex axis having a diameter of 1.5 inches (= 45 mm, paragraph 36), wherein the arcuate element includes a retention flange 14, figs. 9-10 extending from a side of the arcuate element opposite of the cutting element, wherein the retention flange is at least partially received within a retention aperture in the body fig. 10, wherein the arcuate element includes a plurality of retention flanges 11, 14, fig. 5-7 extending from the side of the arcuate element opposite of the cutting element that are at least partially received within a corresponding plurality of retention apertures in the body fig. 10, wherein the retention flange and the retention aperture form a snap-fit connection fig.4, 10.

    PNG
    media_image1.png
    395
    550
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that “Wozencroft fails to disclose an orthopedic reamer head that includes a dome-shaped body having a plurality of arcuate channels each extending from an apex region of the body toward a base of the body and a plurality of arcuate elements disposed within respective ones of the arcuate channels that each extend from a first terminal end adjacent/at to the apex region of the body to a second terminal end adjacent/at to a base of the body.”
Examiner respectfully disagrees, since based on the above modified fig. 1 of Wozencroft, the plurality of arcuate channels of Wozencroft, can be interpreted as that each extending from the apex region of the body toward the base of the body and the plurality of arcuate elements of Wozencroft, can be interpreted as that each extend from a first terminal end adjacent/at to the apex region of the body to a second terminal end adjacent/at to a base of the body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775